DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8-10, 12, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaple (US 5234225) and further in view of Dugardin (FR 2828865).
Claim 1; 
Yaple teaches a driver's aid for a motorcycle (Fig. 3) comprising: a body base (Fig. 7, 29) that is configured to position around an engine of the motorcycle, wherein the base includes bottom panel 28 that is configured to position under a bottom side of the engine (-device considered under engine compartment) and at least one slide rail 14, the slide rail having a first end 16 hingedly coupled to the body base (Fig. 7) and a cantilevered second end 19, and a compression rod 22 extending between the body base and the slide rail, wherein the slide rail is moveable between a stowed position (Fig. 1-3), wherein the second end of the slide rail is positioned adjacent the engine, and a deployed position, wherein the second end of the slide rail is extended away from the engine and arranged to prevent the motorcycle from tipping over. (Fig. 1-3, 19 – device considered to extend away from engine compartment and aid in vehicle stability.)
Dugardin teaches a front panel 3 that is configured to extend along a front end of the engine (Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the panel cover of Dugardin with the drivers aid of Yaple to allow for improved coverage of powertrain components from surface hazards and debris. This would provide for the obvious benefit of reduced damage to driveline parts and increase the longevity of the vehicle. (Yaple, Col 5, Lines 22-27)
Claim 2; 
Yaple as modified teaches the compression rod 22 retains the slide rail in the deployed position. (Fig. 3)
Claim 3; 
Yaple as modified teaches the compression rod is adjustable to adjust an angle of the slide rail in the deployed position. (Fig. 1-3 & 8; Col. 6, Lines 14-16 – compression rod considered adjustable via hydraulic or electric control.)
Claim 5;
Yaple teaches a driver's aid for a motorcycle (Fig. 3). Yaple further teaches in the embodiments of Fig. 11 the slide rail includes: a first member (Fig. 11, 19a) extending between the second end 19 and the base 29, and a second member 18 extending between the base and the first member (Fig. 7). Wherein the first member 19a includes a first segment 18a and a second segment 19a extending substantially perpendicular (Fig. 11) to the first segment, wherein the second segment forms the second end of the slide rail. (Fig. 12, 22’)
Although Yaple does not explicitly teach the arrangement of a first and second member in Figure 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the first and second members with the embodiment of figure 3 to offer a different structural configuration to suit the operating environment (Yaple, Col. 7, Lines 10-19). This would further provide the obvious benefit of adaptability without major modification to an assembly. 
Claim 6;
 Yaple as modified teaches the first member 19a includes a first segment 18a and a second segment 19a extending substantially perpendicular (Fig. 11) to the first segment, wherein the second segment forms the second end of the slide rail. (Fig. 12, 22’)
Claim 8; 
Yaple as modified teaches the slide rail is positioned at a first angle relative to the base (Fig. 1), and a deployed position, wherein the slide rail is positioned at a second angle relative to the base and arranged to prevent the motorcycle from tipping over. (Fig. 3)
Claim 9; 
Yaple as modified teaches the compression rod retains the slide rail in the deployed position. (Fig. 3) 
Claim 10;
Yaple as modified teaches the compression rod is adjustable to adjust an angle of the slide rail in the deployed position. (Fig. 1-3 & 8; Col. 6, Lines 14-16 – compression rod considered adjustable via hydraulic or electric control.)
Claim 12;
Yaple as modified teaches the slide rail includes: a first member (Fig. 11, 19a) extending between the second end 19 and the base 29, and a second member 18 extending between the base and the first member.
Although Yaple does not explicitly teach the arrangement of a first and second member in Figure 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the first and second members with the embodiment of figure 3 to offer a different structural configuration to suit the operating environment (Yaple, Col. 7, Lines 10-19). This would further provide the obvious benefit of adaptability without major modification to an assembly. 
Claim 13;
Yaple as modified teaches the first member 19a includes a first segment 18a and a second segment 19a extending substantially perpendicular (Fig. 11) to the first segment, wherein the second segment forms the second end of the slide rail. (Fig. 12, 22’)
Claim 15;
Yaple as modified teaches a driver's aid having a base 29 that positions around the engine, wherein the base includes bottom panel 28 that is positioned under a bottom side of the engine and a front panel (Duragin, Fig. 1) that extends along a front end of the engine. 
Claim 16;
Yaple as modified teaches the compression rod retains the slide rail in the deployed position. (Fig. 3) 
Claim 17;
Yaple as modified teaches the slide rail includes: a first member (Fig. 11, 19a) extending between the second end 19 and the base 29, and a second member 18 extending between the base and the first member.
Although Yaple does not explicitly teach the arrangement of a first and second member in Figure 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the first and second members with the embodiment of figure 3 to offer a different structural configuration to suit the operating environment (Yaple, Col. 7, Lines 10-19). This would further provide the obvious benefit of adaptability without major modification to an assembly. 
Claim 18;
Yaple as modified teaches the first member 19a includes a first segment 18a and a second segment 19a extending substantially perpendicular (Fig. 11) to the first segment, wherein the second segment forms the second end of the slide rail. (Fig. 12, 22’)
Claim 20;
Yaple as modified teaches the compression rod is adjustable to adjust an angle of the slide rail in the deployed position. (Fig. 1-3 & 8; Col. 6, Lines 14-16 – compression rod considered adjustable via hydraulic or electric control.)

Claims 4 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yaple (US 5234225) in view of Dugardin (FR 2828865) as applied to claims 1 & 11 above.
Claim 4;
Yaple teaches the compression rod is adjustable to adjust an angle of the slide rail in the deployed position. (Fig. 1-3 & 8; Col. 6, Lines 14-16 – compression rod considered adjustable via hydraulic or electric control.).
Dugardin teaches a front panel 3 that is configured to extend along a front end of the engine (Fig. 2) and does not teach a compression rod. 
Yaple does not explicitly teach the angle is adjustable between 13 degrees and 20 degrees, however a range of angles between 0 and 90 degrees is contemplated (Fig. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control means of Yaple to provide for an angle within 13-20 degrees. (Yaple, Col 6-7, Lines 64-2) Actuator control would provide for the benefit of improved safety when extending or retracting so as to not engage unintendedly. (Yaple, Col 6-7, Lines 64-68)
Claim 11;
Yaple as modified teaches wherein the angle is adjustable between 13 degrees and 20 degrees.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 7, 14, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Yaple does not teach cross beam element that includes “…extending between the first member and the second member.” Such an addition to the structure disclosed by Yaple was considered non-obvious in view of the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611   


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611